Citation Nr: 1731304	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 

 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's mother, Veteran's friend


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Board hearing via videoconference, was conducted in July 2013. A transcript of this hearing is contained within the electronic claims file. 
 
This claim was previously before the Board in November 2013, December 2015, and September 2016, at which times it was remanded for additional development.  

A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has recharacterized the issue to include any other potentially relevant psychiatric diagnoses.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDING OF FACT

An acquired psychiatric disorder, to include depression was not manifest in service and is unrelated to service.





CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with. During the July 2013 Board hearing, the Veterans Law Judge took necessary measures to identify the issue presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claim. 38 C.F.R. § 3.103 (c)(2) (2016).

The instant appeal has been previously remanded in July 2013, December 2015, and September 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  There are no contentions to the contrary.

Law and analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).

The Veteran has contended that he has an acquired psychiatric disorder, to include depression, that is the result of service.  He alternately argues that his depression is a result of an in-service episode of meningitis or an in-service physical assault.  

Service treatment records are negative for any symptoms, diagnosis, or treatment for an acquired psychiatric disorder.  

A February 2007 treatment record showed the Veteran complained of anxiety regarding his relationship.  A November 2007 treatment record showed positive screenings for depression and PTSD.  In December 2007, the Veteran filed a statement in which he contended that he had chronic anxiety and depression as a consequence of in-service spinal meningitis.  

In January 2008, the Veteran complained of depression for "a long time; mainly because of the service."  He stated that he went to mental health in 1989 and 1990 because he was having problems with his wife.  He then sought treatment with a psychiatrist in the prior few years due to marital issues.  He also stated that he had auditory hallucinations of his brother who had died from an accidental shooting.  He denied a history of physical, emotional or sexual abuse when evaluated at the clinic at this time.

In January 2008, the Veteran was diagnosed with depressive disorder, NOS.  Axis IV of the DSM diagnosis noted that it was related to occupational problems and economic problems.  In April 2008, a VA neurologist stated that the Veteran's "present psychiatric condition [is] not related to meningitis" and that his complaints of memory problems are related to his past alcohol use.  A March 2011 treatment record showed the Veteran had depression secondary to his general medical condition.  

He was seen for a psychiatric evaluation in June 2011 complaining of ongoing sleep problems as he was only intermittently taking his prescribed medication. He endorsed nightmares about being in the hospital with meningitis. Veteran expressed his avoidance of crowds and memories of his hospitalization. He complained of startled response from shouting and unexpected approaches. The psychiatrist assigned a provisional diagnosis of PTSD in addition to Depressive Disorder NOS. 

The Veteran appeared at a Board hearing in July 2013.  He testified that his disabilities began in service when he had meningitis.  Specifically, part of his treatment included "needles all over [his] body."  The Veteran contends that it scared him and he has not "been right since then."

The Veteran was afforded a VA examination in December 2013.  The examiner noted a diagnosis of dysthymia. The Veteran reported that he suspected that he suffered from mental health problems upon discharge from service but he first received group mental health treatment from 1989 to 1990.  He received psychiatric services in 2006 and 2007 as a result of a self-referral for marital problems.  

The examiner opined that 

Veteran has a history of treatment for depression. His last treating VA psychiatrist suspected that Veteran's depression stemmed from his medical conditions. With data collection regarding his social/personal history, this writer ascertained that Veteran's depression is multi-faceted and is inclusive of his poor relational history with his wives, lack of relationships with his 7 children, lack of friendships, history of alcohol and drug abuse, current medical complaints, and concerns about finances. Although Veteran attributes his depression to his time in service, there is no evidence to suggest that his depression was related to military service. Thus, the claimed condition is less likely than not (less than 50% probability) incurred in or caused by military service.

In an October 2014 mental health record, the Veteran stated that he was referred to mental health due to PTSD, which he reported was caused by having meningitis in the military.  In October 2015, the Veteran placed a call to the VA National Suicide Prevention Hotline requesting help in obtaining service connection for spinal and brain meningitis that he suffered while in service.  He did not report any suicidal thoughts, ideations, or intent.

The Veteran underwent a VA examination in March 2016.  The examiner diagnosed persistent depressive disorder (dysthymia).  The Veteran described an in-service incident in which he was attacked and beaten by some soldiers.  He stated that his mental health symptoms are "because of the assault, not because of family."  The examiner opined that there was "no clear evidence to suggest the Veteran's mental health symptoms are related to his military service."

In an October 2016 addendum opinion, the VA examiner responded as follows as to whether the Veteran's diagnosed psychiatric disorder is due to service:

As noted in this examiner's VAE, there is no clear evidence to suggest the Veteran's mental health symptoms are related to his military service. As noted in prior rating decisions, the Veteran's service medical records are completely negative for any complaints, diagnosis, or treatment of mental illness. The Veteran received mental health treatment between 2001 and 2007, however, his presenting symptoms (depression, anxiety, trust issues, etc.) occurred within the context of relational stressors and were not attributed to in-service stressors. The Veteran is currently assigned a diagnosis of Persistent Depressive Disorder (Dysthymia). VA records reflect the Veteran's treating psychiatrist has suspected the Veteran's depressive symptoms stem from his medical conditions and lower back pain. Consistent with the opinion provided by the last VAE examiner in 2013, this writer opines the Veteran's depression is related to his poor relational history, lack of relationships with his children, lack of friendships, history of alcohol and drug abuse, current medical complaints, and concerns about finances. Although the Veteran attributes his depression to his time in service, there is no evidence to suggest that his depression was related to military service. Thus, this writer opines the Veteran's diagnosed psychiatric disorder (Dysthymia) is less likely than not (less than 50% probability) incurred in or caused by military service.

Regarding whether any diagnosed psychiatric disorder is secondary to the Veteran's in-service meningitis or residuals thereof, the examiner opined:

The Veteran first attributed his "PTSD symptoms" to meningitis during a mental health screen at the Fresno VA in November 2007. As noted above, at the VA examination on April 28, 2008, the examiner opined that the Veteran's mental health problems were not related to meningitis as there was insufficient evidence that mental health problems were secondary to meningitis or were in any way caused by military service. He made a similar statement (mental health symptoms secondary to meningitis) during a psychiatry visit at the Fresno VA in June 2011 and was assigned a provisional diagnosis of PTSD in addition to Depressive Disorder NOS. However, in December 2011, the Veteran denied PTSD symptoms and his provisional PTSD diagnosis was removed. As noted in the prior point of contention, the Veteran's psychiatrist noted his denial of PTSD symptoms and concluded his depression primarily stemmed from his medical problems and lower back pain. The Veteran did not mention his mental health symptoms as being secondary to meningitis again until the possible connection was presented to him during his BVA Hearing in July 2013. During the hearing, when asked directly whether his psychiatric condition (self-reported PTSD) began after the traumatic event of being treated for meningitis in the hospital while in the service, the Veteran stated "yes." He then again made this association during his MHC Initial Intake in October 2014. Although the Veteran has intermittently continued to attribute his mental health symptoms to having meningitis in the military, there is no evidence in the medical record, including no diagnosis of PTSD, to support this association. Thus, this writer opines the Veteran's diagnosed psychiatric disorder (Dysthymia) is less likely than not (less than 50% probability) secondary to his in-service meningitis or residuals thereof.

Finally, in response to the question of whether the Veteran's psychiatric disorder is due to an in-service assault, the examiner opined as follows:

As noted above, during the 2016 VAE, the Veteran attributed his mental health symptoms to an in-service assault in November 1974 where he was reportedly "badly beaten" by multiple soldiers who reportedly became angry at him after he ordered them to do pushups for not listening to him. Of note, this was the first time the Veteran had mentioned the assault to a mental health treatment provider. A review of Medical STRs reveals the Veteran was treated in the Emergency Department at Hays Hospital, Ft. Ord on 11/20/1974 for a "laceration on left hand secondary to human bite" secondary to a "disagreement with fellow trooper" in the company barracks. Specifically, no nerve or artery involvement was noted. The Veteran was treated on an outpatient basis and released that same day (this is a correction to a prior statement made in the last VAE, which incorrectly noted the Veteran was hospitalized for 4 days). The Veteran was seen for a brief follow up in the ortho clinic the following day and the treatment provider noted the Veteran exhibited some tissue swelling at the site of the bite. No additional medical injuries were noted in either Emergency Department or Ortho clinic notes and no follow-up treatment was required, which appears inconsistent with what one would expect to see in someone who had been "badly beaten" as the Veteran reported. When presented with this evidence during the last VAE, the Veteran denied being bitten and commented, "I don't know why they didn't mention my head injuries." Thus, this writer opines the Veteran's currently diagnoses psychiatric disorder (Dysthymia) is less likely than not (less than 50% probability) secondary to an in-service assault as there is insufficient evidence in his medical and mental health records to support the notion that the Veteran's mental health problems are secondary to an in-service assault or are in any way caused by military service.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  The Veteran is competent to report observable psychiatric symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Board finds he does not have the experience, education, training, and expertise to provide an opinion regarding the etiology of his current acquired psychiatric disability; thus his competent reports are not probative and are outweighed by the VA examiners' findings.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Additionally, the treatment records and Veteran's statements offer multiple, inconsistent accounts of the etiology of the Veteran's depression.  He has alternatively claimed that his depression was a result of physical disorders and pain, in-service meningitis, a physical assault, marital and relationship issues, and occupational issues.  The Board finds that the inconsistency of the Veteran's statements weigh against their probative value.  Reportedly he initially sought mental health assistance secondary to marital problems, unrelated to service.

Instead, the Board finds that the most probative evidence of record demonstrates that the Veteran's acquired psychiatric disability is not related to active service. The VA etiological opinions, collectively, are probative as the examiners reviewed the claims file, considered the Veteran's medical history and lay statements of psychiatric occurrences, and provided sufficient rationale for the opinions provided. Accordingly, the opinions are found to carry significant weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion). As a result, the criteria to establish service connection have not been met. See 38 U.S.C.A. § 1131.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder is denied.  


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


